Laughlin, J.:
For the reasons given in Liebowitz v. Long Island R. R. Co. (ante, p. 949), decided herewith, I am of opinion that the judgment and order appealed from should be reversed and a new trial ordered, with costs to the appellant to abide the event. Clarke, P. J., concurred; Smith, J., concurred, being further of the opinion that the proof of the defendant’s negligence was not sufficient to go to the jury; Dowling and Davis, JJ., dissented and voted for affirmance. Judgment and order reversed and new trial ordered, with costs to appellant to abide event.